DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 23 July 2019 and 05 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph1:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor being adapted to…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 1, Applicant recites the limitation, “using a low number of transmit (Tx) and receive (Rx) elements…” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as any number of Tx/Rx elements.

Re claims 2-6, Applicant recites limitations respectively dependent from claim 1, but that fail to cure the deficiencies discussed in the rejection above.  Accordingly, 

Re claim 12, Applicant recites the limitation, “increased both upwardly and rightwardly…” (emphasis added), which are relative terms that render the claim indefinite.  In particular, such limitations are not defined by the claim, the Specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of their scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as increasing the aperture in any direction.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Raphaeli et al., US 2018/0166794 (hereinafter “RAPHAELI”) in view of Guo Qili et al., CN 102866401 B (hereinafter “GUO”).

Re claim 1, RAPHAELI discloses a method for increasing the effective aperture of radar switch/MIMO antenna array, using a low number of transmit (Tx) and receive (Rx) elements ([0026] – MIMO antenna array) comprising: 
a) providing an array of radar physical receive (Rx)/Transmit (Tx) elements ([0027] – transmitter antenna elements; receiver antennas), arranged in at least two opposing Rx rows and at least two opposing (Tx) columns ([0027] – transmitter elements columns and two receiver arrays), such that each row includes a plurality of receive (fix) elements uniformly spaced from each other and each column includes a plurality of transmit (Tx) elements uniformly spaced from each other, said array forming a physical aperture ([0027] – equidistant interelement spacing for all transmit/receive elements); 

c) repeating the preceding step for all remaining Tx elements during different time slots, thereby virtually replicating said two opposing Rx rows about an origin determined by the location of each activated Tx element within said physical aperture, while each time, receiving reflections of the transmission from each Tx element in all Rx elements, thereby virtually paving with replicated two opposing Rx rows ([0007] – obtaining magnitudes for a plurality of signals to resolve overlapping virtual antenna elements).
RAPHAELI fails to explicitly disclose said array forming a rectangular physical aperture; a rectangular physical aperture having dimensions which are twice the dimensions of said rectangular physical aperture; and repeating the preceding step for all remaining Tx elements during different time slots, thereby virtually replicating said two opposing Rx rows about an origin determined by the location of each activated Tx element within said physical aperture, while each time, receiving reflections of the transmission from each Tx element in all Rx elements, thereby virtually paving with replicated two opposing Rx rows.
However, GUO, in the same or in a similar field of endeavor, teaches an array forming a rectangular physical aperture ([I] – MIMO rectangle array); a rectangular 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of RAPHAELI to include the particular antenna structures of GUO.  One would have been motivated to do so in order to reduce the size of the array by half (GUO at [I]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, GUO merely teaches that it is well-known to provide a particular MIMO radar system structure.  Since both RAPHAELI and GUO disclose similar MIMO radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, RAPHAELI/GUO renders obvious the method of claim 1, as shown above.
RAPHAELI further discloses wherein the spacing between Tx columns is λ/2 ([0019]).

Re claim 3, RAPHAELI/GUO renders obvious the method of claim 1, as shown above.
RAPHAELI further discloses wherein the spacing between Tx columns is λ/2 ([0020]).

Re claim 4, RAPHAELI/GUO renders obvious the method of claim 1, as shown above.
RAPHAELI further discloses wherein the Tx array elements are transmitting simultaneously rather sequentially ([0002] – orthogonal signals transmitted from antennas of MIMO).
RAPHAELI fails to explicitly disclose using different pulse waveforms separable in the receiver.
However, GUO, in the same or in a similar field of endeavor, teaches a MIMO radar system using different pulse waveforms separable in a receiver element ([III] – plurality of wave beams).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of RAPHAELI to include the particular waveform structures of GUO.  One would have KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, GUO merely teaches that it is well-known to provide a particular MIMO radar system signal structure.  Since both RAPHAELI and GUO disclose similar MIMO radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, RAPHAELI/GUO renders obvious the method of claim 1, as shown above.
RAPHAELI further discloses wherein the transmitting array elements are activated at different times or simultaneously using orthogonal waveforms ([0005]).

Re claim 6, RAPHAELI/GUO renders obvious the method of claim 1, as shown above.
RAPHAELI further discloses wherein the data is collected simultaneously from the set of receiving array elements ([0007]).

Re claim 7, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 1.  

Re claim 9, RAPHAELI/GUO renders obvious the array of claim 7, as shown above.
RAPHAELI further discloses comprising two parallel rows which are "full" in azimuth direction and two parallel columns being "thin" in azimuth ([0022]).

Re claim 10, RAPHAELI/GUO renders obvious the array of claim 7, as shown above.
RAPHAELI further discloses comprising parallel rows which are "full" in azimuth and parallel columns which are "thin" in azimuth ([0022]).

Re claim 11, RAPHAELI/GUO renders obvious the array of claim 7, as shown above.
RAPHAELI further discloses comprising parallel rows which are "thin" in elevation and parallel columns which are "full" in elevation ([0022]).




Re claim 12, RAPHAELI/GUO renders obvious the array of claim 7, as shown above.
RAPHAELI further discloses in which the effective size of the aperture is increased both upwardly and rightwardly, by activating all Tx elements, one at a time slot ([0026]).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over RAPHAELI/GUO in view of OFFICIAL NOTICE.

Re claim 8, RAPHAELI/GUO renders obvious the array of claim 7, as shown above.
However, the Examiner takes OFFICIAL NOTICE that a MIMO radar system may operate with a radar frequency of at least 77 GHz.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of RAPHAELI to include a particular well-known frequency, e.g., >77GHz.  One would have been motivated to do so in order to convert each received signal into a 3-D view of the target (GUO at [III]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a 
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2015/0323650, Schuman – radar system to identify a target using orthogonal waveforms.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2181, subsection I